
	
		I
		112th CONGRESS
		1st Session
		H. R. 395
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  extend the pilot program for alternative water source
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Communities Water Supply Act
			 of 2011.
		2.Pilot program for
			 alternative water source projects
			(a)Selection of
			 projectsSection 220(d)(2) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1300(d)(2)) is amended by
			 inserting before the period at the end the following: or whether the
			 project is located in an area which is served by a public water system serving
			 10,000 individuals or fewer.
			(b)Authorization of
			 appropriationsSection 220(j)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1300(j)) is amended by
			 striking $75,000,000 for fiscal years 2002 through 2004 and
			 inserting $125,000,000.
			
